Case 2:20-cv-00038-JRG Document 1-7 Filed 02/14/20 Page 1 of 8 PageID #: 145




                       Exhibit 6
           Case 2:20-cv-00038-JRG Document 1-7 Filed 02/14/20 Page 2 of 8 PageID #: 146




                            Samsung Product Name                              Model Number
98" Class Q900 QLED Smart 8K UHD TV (2019)                                QN98Q900RBFXZA
85" Class Q900 QLED Smart 8K UHD TV (2019)                                QN85Q900RBFXZA
82" Class Q900 QLED Smart 8K UHD TV (2019)                                QN82Q900RBFXZA
75" Class Q900 QLED Smart 8K UHD TV (2019)                                QN75Q900RBFXZA
65" Class Q900 QLED Smart 8K UHD TV (2019)                                QN65Q900RBFXZA
55" Class Q900 QLED Smart 8K UHD TV (2019)                                QN55Q900RBFXZA
43" Class Q60R QLED Smart 4K UHD TV (2019)                                QN43Q60RAFXZA
49" Class Q60R QLED Smart 4K UHD TV (2019)                                QN49Q60RAFXZA
55" Class Q60R QLED Smart 4K UHD TV (2019)                                QN55Q60RAFXZA
65" Class Q60R QLED Smart 4K UHD TV (2019)                                QN65Q60RAFXZA
75" Class Q60R QLED Smart 4K UHD TV (2019)                                QN75Q60RAFXZA
82" Class Q60R QLED Smart 4K UHD TV (2019)                                QN82Q60RAFXZA
75" Class The Frame QLED 4K UHD HDR Smart TV (2020)                       QN75LS03TAFXZA
43" Class The Frame QLED Smart 4K UHD TV (2019)                           QN43LS03RAFXZA
49" Class The Frame QLED Smart 4K UHD TV (2019)                           QN49LS03RAFXZA
55" Class The Frame QLED Smart 4K UHD TV (2019)                           QN55LS03RAFXZA
65" Class The Frame QLED Smart 4K UHD TV (2019)                           QN65LS03RAFXZA
49" Class Q70R QLED Smart 4K UHD TV (2019)                                QN49Q70RAFXZA
55" Class Q70R QLED Smart 4K UHD TV (2019)                                QN55Q70RAFXZA
65" Class Q70R QLED Smart 4K UHD TV (2019)                                QN65Q70RAFXZA
75" Class Q70R QLED Smart 4K UHD TV (2019)                                QN75Q70RAFXZA
82" Class Q70R QLED Smart 4K UHD TV (2019)                                QN82Q70RAFXZA
85" Class Q70R QLED Smart 4K UHD TV (2019)                                QN85Q70RAFXZA
65" Class Q90R QLED Smart 4K UHD TV (2019)                                QN65Q90RAFXZA
75" Class Q90R QLED Smart 4K UHD TV (2019)                                QN75Q90RAFXZA
82" Class Q90R QLED Smart 4K UHD TV (2019)                                QN82Q90RAFXZA
55" Class Q80R QLED Smart 4K UHD TV (2019)                                QN55Q80RAFXZA
65" Class Q80R QLED Smart 4K UHD TV (2019)                                QN65Q80RAFXZA
75" Class Q80R QLED Smart 4K UHD TV (2019)                                QN75Q80RAFXZA
82" Class Q80R QLED Smart 4K UHD TV (2019)                                QN82Q80RAFXZA
           Case 2:20-cv-00038-JRG Document 1-7 Filed 02/14/20 Page 3 of 8 PageID #: 147




                              Samsung Product Name                                 Model Number
49" CRG9 Dual QHD Curved QLED Gaming Monitor                                  LC49RG90SSNXZA
55" Class The Serif QLED Smart 4K UHD TV - White (2019)                       QN55LS01RAFXZA
49" CHG90 QLED Gaming Monitor                                                 LC49HG90DMNXZA
32" Class Q50R QLED Smart 4K UHD TV (2019)                                    QN32Q50RAFXZA
28" UH750 QLED UHD Monitor                                                    LU28H750UQNXZA
27" CFG73 Gaming Monitor with Quantum Dot                                     LC27FG73FQNXZA
27" CHG70 Gaming Monitor with Quantum Dot                                     LC27HG70QQNXZA
32" CHG70 Gaming Monitor with Quantum Dot                                     LC32HG70QQNXZA
55" Class Q60T QLED 4K UHD HDR Smart TV (2020)                                QN55Q60TAFXZA
65" Class Q60T QLED 4K UHD HDR Smart TV (2020)                                QN65Q60TAFXZA
75" Class Q60T QLED 4K UHD HDR Smart TV (2020)                                QN75Q60TAFXZA
65" Class Q80T QLED 4K UHD HDR Smart TV (2020)                                QN65Q80TAFXZA
34" CJ791 Thunderbolt 3 Ultra Wide Screen Curved Monitor                      LC34J791WTNXZA
QPR-K Series 98"                                                              LH98QPR8BGCXZA
QPR-K Series 82"                                                              LH82QPR8BGCXZA
65" Frame Smart 4K UHD TV + Premium Soundbar Bundle                           BNDL-1579449014315
55" Frame Smart 4K UHD TV + Premium Soundbar Bundle                           BNDL-1579448867192
Samsung - 65" Class - LED - Q60 Series - 2160p - Smart - 4K UHD TV with HDR   QN65Q60RAFXZA
Samsung - 75" Class - LED - Q60 Series - 2160p - Smart - 4K UHD TV with HDR   QN75Q60RAFXZA
Samsung - 55" Class - LED - Q60 Series - 2160p - Smart - 4K UHD TV with HDR   QN55Q60RAFXZA
Samsung - 43" Class - LED - Q60 Series - 2160p - Smart - 4K UHD TV with HDR   QN43Q60RAFXZA
Samsung - 49" Class - LED - Q70 Series - 2160p - Smart - 4K UHD TV with HDR   QN49Q70RAFXZA
Samsung - 75" Class - LED - Q70 Series - 2160p - Smart - 4K UHD TV with HDR   QN75Q70RAFXZA
Samsung - 65" Class - LED - Q8F Series - 2160p - Smart - 4K UHD TV with HDR   QN65Q8FNBFXZA
Samsung - 82" Class - LED - Q60 Series - 2160p - Smart - 4K UHD TV with HDR   QN82Q60RAFXZA
Samsung - 65" Class - LED - Q70 Series - 2160p - Smart - 4K UHD TV with HDR   QN65Q70RAFXZA
Samsung - 65" Class - LED - Q80 Series - 2160p - Smart - 4K UHD TV with HDR   QN65Q80RAFXZA
Samsung - 75" Class - LED - Q80 Series - 2160p - Smart - 4K UHD TV with HDR   QN75Q80RAFXZA
Samsung - 49" Class - LED - Q60 Series - 2160p - Smart - 4K UHD TV with HDR   QN49Q60RAFXZA
Samsung - 55" Class - LED - Q70 Series - 2160p - Smart - 4K UHD TV with HDR   QN55Q70RAFXZA
            Case 2:20-cv-00038-JRG Document 1-7 Filed 02/14/20 Page 4 of 8 PageID #: 148




                              Samsung Product Name                                      Model Number
Samsung - 65" Class - LED - Q90 Series - 2160p - Smart - 4K UHD TV with HDR         QN65Q90RAFXZA
Samsung - 55" Class - LED - Q80 Series - 2160p - Smart - 4K UHD TV with HDR         QN55Q80RAFXZA
Samsung - 32" Class - LED - Q50 Series - 2160p - Smart - 4K UHD TV with HDR         QN32Q50RAFXZA
Samsung - 82" Class - LED - Q70 Series - 2160p - Smart - 4K UHD TV with HDR         QN82Q70RAFXZA
Samsung - 85" Class - LED - Q70 Series - 2160p - Smart - 4K UHD TV with HDR         QN85Q70RAFXZA
Samsung - 82" Class - LED - Q80 Series - 2160p - Smart - 4K UHD TV with HDR         QN82Q80RAFXZA
Samsung - 75" Class - LED - Q90 Series - 2160p - Smart - 4K UHD TV with HDR         QN75Q90RAFXZA
Samsung - 65" Class - LED - The Frame Series - 2160p - Smart - 4K UHD TV with HDR   QN65LS03RAFXZA
Samsung - 82" Class - LED - Q90 Series - 2160p - Smart - 4K UHD TV with HDR         QN82Q90RAFXZA
Samsung - 82" Class - LED - Q900 Series - 4320p - Smart - 8K UHD TV with HDR        QN82Q900RBFXZA
Samsung - 55" Class - LED - The Frame Series - 2160p - Smart - 4K UHD TV with HDR   QN55LS03RAFXZA
Samsung - 55" Class - LED - Q900 Series - 4320p - Smart - 8K UHD TV with HDR        QN55Q900RBFXZA
Samsung - 49" Class - LED - The Frame Series - 2160p - Smart - 4K UHD TV with HDR   QN49LS03RAFXZA
Samsung - 65" Class - LED - Q900 Series - 4320p - Smart - 8K UHD TV with HDR        QN65Q900RBFXZA
Samsung - 75" Class - LED - Q900 Series - 4320p - Smart - 8K UHD TV with HDR        QN75Q900RBFXZA
Samsung - 43" Class - LED - The Frame Series - 2160p - Smart - 4K UHD TV with HDR   QN43LS03RAFXZA
Samsung - 55" Class - LED - Q6F Series - 2160p - Smart - 4K UHD TV with HDR         QN55Q6FNAFXZA
Samsung - 55" Class - LED - The Serif Series - 2160p - Smart - 4K UHD TV with HDR   QN55LS01RAFXZA
Samsung - 98" Class - LED - Q900 Series - 4320p - Smart - 8K UHD TV with HDR        QN98Q900RBFXZA
85" Class Q60T QLED 4K UHD HDR Smart TV (2020)                                      QN85Q60TAFXZA
85" Class Q7D QLED Smart 4K UHD TV (2019)                                           QN85Q7DRAFXZA
43" Class Q6D QLED Smart 4K UHD TV (2019)                                           QN43Q6DRAFXZA
82" Class Q6D QLED Smart 4K UHD TV (2019)                                           QN82Q6DRAFXZA
82" Class Q7D QLED Smart 4K UHD TV (2019)                                           QN82Q7DRAFXZA
75" Class Q6D QLED Smart 4K UHD TV (2019)                                           QN75Q6DRAFXZA
55" Class Q7D QLED Smart 4K UHD TV (2019)                                           QN55Q7DRAFXZA
55" Class Q6D QLED Smart 4K UHD TV (2019)                                           QN55Q6DRAFXZA
49" Class Q7D QLED Smart 4K UHD TV (2019)                                           QN49Q7DRAFXZA
49" Class Q6D QLED Smart 4K UHD TV (2019)                                           QN49Q6DRAFXZA
75" Class Q7D QLED Smart 4K UHD TV (2019)                                           QN75Q7DRAFXZA
           Case 2:20-cv-00038-JRG Document 1-7 Filed 02/14/20 Page 5 of 8 PageID #: 149




                            Samsung Product Name                              Model Number
65" Class Q6D QLED Smart 4K UHD TV (2019)                                 QN65Q6DRAFXZA
65" Class Q7D QLED Smart 4K UHD TV (2019)                                 QN65Q7DRAFXZA
82" Class Q65F QLED Smart 4K UHD (2018)                                   QN82Q65FNBXZA
QPR-K Series 98" QP98R-8K - QLED 8K UHD Display for Business              LH98QPR8BGCXZA
49" Class Q65F QLED Smart 4K UHD (2018)                                   QN49Q65FNFXZA
82" Class Q8FN QLED Smart 4K UHD TV (2018)                                QN82Q8FNBFXZA
49" Class Q6FN QLED Smart 4K UHD TV (2018)                                QN49Q6FNAFXZA
55" Class Q75F QLED Smart 4K UHD (2018)                                   QN55Q75FNFXZA
65" Class Q75F QLED Smart 4K UHD (2018)                                   QN65Q75FNFXZA
75" Class Q75F QLED Smart 4K UHD (2018)                                   QN75Q75FNFXZA
82" Class Q65F QLED Smart 4K UHD (2018)                                   QN82Q65FNFXZA
55" Class Q65F QLED Smart 4K UHD (2018)                                   QN55Q65FNFXZA
75" Class Q65F QLED Smart 4K UHD (2018)                                   QN75Q65FNFXZA
65" Class Q65F QLED Smart 4K UHD (2018)                                   QN65Q65FNFXZA
65" Class Q75C QLED Curved Smart 4K UHD (2018)                            QN65Q75CNFXZA
55" Class Q75C QLED Curved Smart 4K UHD (2018)                            QN55Q75CNFXZA
QPR-K Series 82" QLED 8K UHD Display for Business                         LH82QPR8BGCXZA
55" Class Q6FN QLED Smart 4K UHD TV (2018)                                QN55Q6FNAFXZA
65" Class Q6FN QLED Smart 4K UHD TV (2018)                                QN65Q6FNAFXZA
75" Class Q6FN QLED Smart 4K UHD TV (2018)                                QN75Q6FNAFXZA
82" Class Q6FN QLED Smart 4K UHD TV (2018)                                QN82Q6FNAFXZA
55" Class Q7FN QLED Smart 4K UHD TV (2018)                                QN55Q7FNAFXZA
75" Class Q7FN QLED Smart 4K UHD TV (2018)                                QN75Q7FNAFXZA
55" Class Q8FN QLED Smart 4K UHD TV (2018)                                QN55Q8FNBFXZA
75" Class Q8FN QLED Smart 4K UHD TV (2018)                                QN75Q8FNBFXZA
65" Class Q8FN QLED Smart 4K UHD TV (2018)                                QN65Q8FNBFXZA
65" Class Q7FN QLED Smart 4K UHD TV (2018)                                QN65Q7FNAFXZA
75" Class Q9FN QLED Smart 4K UHD TV (2018)                                QN75Q9FNAFXZA
55" Class Q7CN QLED Curved Smart 4K UHD TV (2018)                         QN55Q7CNAFXZA
65" Class Q9FN QLED Smart 4K UHD TV (2018)                                QN65Q9FNAFXZA
           Case 2:20-cv-00038-JRG Document 1-7 Filed 02/14/20 Page 6 of 8 PageID #: 150




                               Samsung Product Name                           Model Number
65" Class Q7CN QLED Curved Smart 4K UHD TV (2018)                         QN65Q7CNAFXZA
55" Class Q6F Special Edition QLED 4K TV                                  QN55Q6FAMFXZA
49" Class Q6F Special Edition QLED 4K TV                                  QN49Q6FAMFXZA
QN75Q90RAFXZA-DAAS (QLED)                                                 QN75Q90RAFXZA-DAAS
QN75Q80RAFXZA-DAAS (QLED)                                                 QN75Q80RAFXZA-DAAS
QN75Q70RAFXZA-DAAS (QLED)                                                 QN75Q70RAFXZA-DAAS
QN65Q90RAFXZA-DAAS (QLED)                                                 QN65Q90RAFXZA-DAAS
QN65Q80RAFXZA-DAAS (QLED)                                                 QN65Q80RAFXZA-DAAS
55" Q7FD 4K Smart QLED TV                                                 QN55Q7FDMFXZA
65" Q7FD 4K Smart QLED TV                                                 QN65Q7FDMFXZA
75" Q7FD 4K Smart QLED TV                                                 QN75Q7FDMFXZA
88" Class Q9F QLED 4K TV                                                  QN88Q9FAMFXZA
65" Class Q9F QLED 4K TV                                                  QN65Q9FAMFXZA
75" Class Q9F QLED 4K TV                                                  QN75Q9FAMFXZA
75" Class Q7F QLED 4K TV                                                  QN75Q7FAMFXZA
55" Class Q7F QLED 4K TV                                                  QN55Q7FAMFXZA
65" Class Q7F QLED 4K TV                                                  QN65Q7FAMFXZA
65" Class Q7C Curved QLED 4K TV                                           QN65Q7CAMFXZA
55" Class Q7C Curved QLED 4K TV                                           QN55Q7CAMFXZA
55" Class Q8C Curved QLED 4K TV                                           QN55Q8CAMFXZA
65" Class Q8C Curved QLED 4K TV                                           QN65Q8CAMFXZA
75" Class Q8C Curved QLED 4K TV                                           QN75Q8CAMFXZA
32" UH750 QLED UHD Monitor                                                LU32H750UMNXZA
QH-H Series 65" QH65H - Edge-Lit 4K UHD QLED Display for Business         LH65QHHPLGC/GO
QH-H Series 55" QH55H - Edge-Lit 4K UHD QLED Display for Business         LH55QHHPLGC/GO
QN65Q9FNAV (QLED)                                                         QN65Q9FNAVXZA
QN65Q7CNAV (QLED)                                                         QN65Q7CNAVXZA
QN65Q6FNAV (QLED)                                                         QN65Q6FNAVXZA
QN55Q8FNBV (QLED)                                                         QN55Q8FNBVXZA
QN49Q6FNAV (QLED)                                                         QN49Q6FNAVXZA
          Case 2:20-cv-00038-JRG Document 1-7 Filed 02/14/20 Page 7 of 8 PageID #: 151




                            Samsung Product Name                              Model Number
QN55Q6FNAV (QLED)                                                        QN55Q6FNAVXZA
QN55Q65FMF (QLED)                                                        QN55Q65FMFXZA
QN55Q7FNAV (QLED)                                                        QN55Q7FNAVXZA
QN55Q7CNAV (QLED)                                                        QN55Q7CNAVXZA
QN55LS01RBF 2019 Serif QLED TV                                           QN55LS01RBFXZA
24" CFG73 Gaming Monitor with Quantum Dot                                LC24FG73FQNXZA
QN75Q75FMF (QLED)                                                        QN75Q75FMFXZA
QN65Q7FVMF (QLED)                                                        QN65Q7FVMFXZA
QN65Q7CDMF (QLED)                                                        QN65Q7CDMFXZA
QN55Q75FMF (QLED)                                                        QN55Q75FMFXZA
QN55Q7CDMF (QLED)                                                        QN55Q7CDMFXZA
QN55Q7FVMF (QLED)                                                        QN55Q7FVMFXZA
88" Class KS9800 Curved 4K SUHD TV (2016)                                UN88KS9800FXZA
65" Class KS800D 4K SUHD TV (2016)                                       UN65KS800DFXZA
65" Class KS9000 4K SUHD TV (2016)                                       UN65KS9000FXZA
65" Class KS900D 4K SUHD TV (2016)                                       UN65KS900DFXZA
65 Class KS950D 4K SUHD TV (2016)                                        UN65KS950DFXZA
75 Class KS9000 4K SUHD TV (2016)                                        UN75KS9000FXZA
75 Class KS900D 4K SUHD TV (2016)                                        UN75KS900DFXZA
55" Class KS8000 4K SUHD TV (2016)                                       UN55KS8000FXZA
55" Class KS800D 4K SUHD TV (2016)                                       UN55KS800DFXZA
55" Class KS9000 4K SUHD TV (2016)                                       UN55KS9000FXZA
60" Class KS8000 4K SUHD TV (2016)                                       UN60KS8000FXZA
60 Class KS800D 4K SUHD TV (2016)                                        UN60KS800DFXZA
65" Class KS8000 4K SUHD TV (2016)                                       UN65KS8000FXZA
49" Class KS8000 4K SUHD TV (2016)                                       UN49KS8000FXZA
49" Class KS800D 4K SUHD TV (2016)                                       UN49KS800DFXZA
78 Class KS9500 Curved 4K SUHD TV 2016)                                  UN78KS9500FXZA
78" Class KS9800 Curved 4K SUHD TV (2016)                                UN78KS9800FXZA
65" Class KS8500 Curved 4K SUHD TV (2016)                                UN65KS8500FXZA
            Case 2:20-cv-00038-JRG Document 1-7 Filed 02/14/20 Page 8 of 8 PageID #: 152




                             Samsung Product Name                              Model Number
65" Class KS850D Curved 4K SUHD TV (2016)                                  UN65KS850DFXZA
65 Class KS9800 Curved 4K SUHD TV (2016)                                   UN65KS9800FXZA
55" Class KS8500 Curved 4K SUHD TV (2016)                                  UN55KS8500FXZA
55" Class KS850D Curved 4K SUHD TV (2016)                                  UN55KS850DFXZA
55" Class KS9500 Curved 4K SUHD TV (2016)                                  UN55KS9500FXZA
49" Class KS850D Curved 4K SUHD TV                                         UN49KS850DFXZA
49" Class KS8500 Curved 4K SUHD TV (2016)                                  UN49KS8500FXZA
55" Class JS850D 4K SUHD Smart TV (2015)                                   UN55JS850DFXZA
60" Class JS700D 4K SUHD Smart TV (2015)                                   UN60JS700DFXZA
55" Class JS700D 4K SUHD Smart TV (2015)                                   UN55JS700DFXZA
50" Class JS7000 4K SUHD Smart TV (2015)                                   UN50JS7000FXZA
55" Class JS7000 4K SUHD Smart TV (2015)                                   UN55JS7000FXZA
60" Class JS7000 4K SUHD Smart TV (2015)                                   UN60JS7000FXZA
78" Class JS8600 4K SUHD Smart TV (2015)                                   UN78JS8600FXZA
65" Class JS850D 4K SUHD Smart TV (2015)                                   UN65JS850DFXZA
48" Class JS8500 4K SUHD Smart TV (2015)                                   UN48JS8500FXZA
55" Class JS8500 4K SUHD Smart TV (2015)                                   UN55JS8500FXZA
65" Class JS8500 4K SUHD Smart TV (2015)                                   UN65JS8500FXZA
65" Class KS9500 Curved 4K SUHD Smart TV (2016)                            UN65KS9500FXZA
78" Class JS9100 Curved 4K SUHD Smart TV (2015)                            UN78JS9100FXZA
78" Class JS9500 Curved 4K SUHD Smart TV (2015)                            UN78JS9500FXZA
88" Class JS9500 Curved 4K SUHD Smart TV (2015)                            UN88JS9500FXZA
48" Class JS9000 Curved 4K SUHD Smart TV (2015)                            UN48JS9000FXZA
55" Class JS9000 Curved 4K SUHD Smart TV (2015)                            UN55JS9000FXZA
65" Class JS9000 Curved 4K SUHD Smart TV (2015)                            UN65JS9000FXZA
65" Class JS9500 Curved 4K SUHD Smart TV (2015)                            UN65JS9500FXZA
4K SUHD JS8000 Series Smart TV - 60" Class (60" Diag.) (2015)              UN60JS8000FXZA
